RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 


Claim status
Claims 1-36 are pending.  No claims are canceled.


Group restriction
This claims recite distinct invention Groups I-II:
Group I, claims 1-11 and 35-36, directed to the compounds, compositions, methods and uses as recited in independent claims 1-2 and their dependent claims and
Group II, claims 12-34, as recited in independent claims 12, 22 and 34 and their dependent claims.

Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required because: the fields of livestock management, data conversion, credential and permission management and graphical user interfaces are different fields, with different applications, and with different bodies of art.


Species restriction
This application contains claims directed to patentably distinct species as enumerated below.

If Group II is elected above, then Election A: species of dataset of identified bound RNA motif-small molecule pairs
Claims 15-18 and 24-25 recite distinct species.  
Claims 12-14, 19-23 and 26-34 are generic to this election.
Please elect one of the following:  
Species A.i as recited in claim 15 (i.e. withdraw claims 16-18 and 24-25);
Species A.ii as recited in claim 16 (i.e. withdraw claims 15, 17-18 and 24-25); 
Species A.iii as recited in claim 17 (i.e. withdraw claims 15-16, 18 and 24-25); 
Species A.iv as recited in claim 18 (i.e. withdraw claims 15-17 and 24-25); 
Species A.v as recited in claim 24 (i.e. withdraw claims 15-18 and 25) or 
Species A.vi as recited in claim 25 (i.e. withdraw claims 15-18 and 24). 


Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
(1) Group Election of one group to be examined, one of Groups I-II, as described above, even though the requirement may be traversed (37 CFR 1.143) and
(2) If Group II is elected, then Species Election A of one species among A.i through A.vi, as described above, even though the requirement may be traversed (37 CFR 1.143).


Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be 
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631